JAMES CAMERON, Commissioner
(dissenting).
I cannot agree with the majority that this is a “loaned employee” case. “Loaned employee” is precisely what the phrase implies. Original employer permits' his employee to be relieved of his prime employment duties and to enter upon the service of another, the so-called “special employer.” It is to be noted in the decisions based on the “loaned employee” principle that there has been a suspension of the functions of the original employer-employee relationship.
In the present case, Wingate is in the business of furnishing a tractor. He employs a driver who has specific duties in furthering his business and in performing the very functions of that business. The driver is Wingate’s instrumentality for performing what is required to be done under the lease arrangement. In addition to driving, he must see to it, on behalf of his employer, that the tractor is so maintained that it may effectively haul the trailer. He must purchase gas and oil, see to it that the tires are in proper condition, repair whenever necessary and within his ability during the course of a trip and any number of other details — all in furtherance of what Wingate is obliged to do under his contract' with Great Southern. In addition, Wingate is depending on his driver to do all that is necessary to maintain and to protect a valuable, in fact the only, asset of Wingate’s business.
It is said that the driver is under the control of Great Southern while on a trip. As a practical matter, neither Wingate nor Great *152Southern is present during the course of a trip. It is true that G'reat Southern initially instructs the driver where to go and can likewise change or modify its instructions regarding destinations of deliveries during the course of a trip. But it is equally true that Wingate has the power, during a trip to direct and control the driver concerning many phases of the driver’s activity — speed, various mechanics of the actual physical driving, the truck’s care and maintenance. In fact, under the terms of the contract, it is Wingate who has the sole power to fire him.
When the driver is on the road, he is doing a job for Great Southern and he is doing a job for Wingate. This is a good example of the “joint employment” cases and under the principle of “joint employment,” the loss would be equally borne by Wingate and Great Southern.